DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s Remarks, filed February 10th, 2022, has been fully considered and entered. Accordingly, Claims 1-21 are pending in this application. Claims 1, 8, and 15 were amended. Claim 21 was added. Claims 1, 8, and 15 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-8, 12-15, and 19-20 are being rejected under 35 U.S.C. 103 as being unpatentable over Wagh et al. (US 2017/0286173 A1) in view of Holt et al. (US 2019/0319967 A1), further in view of Lee (US 2016/0063400 A1).
Regarding claim 1, Wagh teaches a computer-implemented method for determining a set of available resources for admittance to an event, the method comprising:  
receiving, by a computer system, a resource request comprising a series of time periods identifier identifying a first plurality of time periods to utilize a requested set of resources and a location identifier identifying a location to utilize the requested set of resources, and a resource number identifying an amount of resources within the requested set of resources, wherein the resource request is for one or more tickets to the event (see Wagh, Paragraph [0003], “process a request to schedule a resource, the request including a requested resource identifier, date, start time, finish time, and location;”);
querying, a resource database system, based at least in part on the series of time periods identifier and the location identifier to identify a first database object comprising a first plurality of resources associated with the series of time periods identifier and the location identifier, the first plurality of resources comprising one or more first events that occur at a first plurality of time periods at a first location, and wherein each database object within the resource database system is associated with a different plurality of resources (see Wagh, Paragraph [0033], “The resource scheduling database 14 may be configured to store scheduling availability information for a plurality of resources as described below, and may be in communication with the scheduling server 12 for establishing resource availability and for processing requests to schedule a resource from among the plurality of resources in an efficient manner.”);
receiving, by the computer system, a resource parameter identifying one or more resource restrictions, the one or more resource restrictions being used to filter the one or more first events included in the first plurality of resources (see Wagh, Paragraph [0051], “The user interface for scheduling may be configured to limit or filter resource availability by any information available within the resource availability table.”);  
filtering, by the computer system, the first plurality of resources into a second plurality of resources based at least in part on the one or more resources restrictions of the resource parameter, the second plurality of resources comprising one or more second events that occur at the first plurality of time periods at the first location (see Wagh, Paragraphs [0046], [0051]-[0052], [0069], “the resources required for certain appointments may be determined according to information entered by a user. For example, if a user schedules an appointment with a resource (i.e., a physician) and selects an appointment type of MRI (magnetic resonance imaging) session, the availability of the resource may automatically take into consideration the necessity for the availability of an MM machine at the same time.”);  
and transmitting, by the computer system, an indication of the second plurality of resources to a user device associated with the resource request (see Wagh, Paragraphs [0046], [0051]-[0052], “Any available fields may be used to help schedule resources and to facilitate a user interface to more easily determine resource availability that meets the needs of a user.”),

However, Wagh does not explicitly teach:
wherein each resource of the second plurality of resources is associated with a demand of one or more communications received for the resource, and wherein the demand defines a length of a duration during which a user is enabled to request assignment for an access right to the resource,

Holt teaches:
wherein each resource of the second plurality of resources is associated with a demand of one or more communications received for the resource, and wherein the demand defines a length of a duration during which a user is enabled to request assignment for an access right to the resource (see Holt, Paragraph [0018], “receiving, at the client system, an access token in response to the token request, the access token having a corresponding time to expire indicative of a time at which the access token will not be valid for obtaining the protected resource from the resource system”),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wagh (teaching a method, apparatus, and computer program product for scheduling resources) in view of Holt (teaching system for efficient management and storage of access tokens), and arrived at a method that incorporates access tokens. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of an efficient use of access tokens (see Holt, Paragraph [0017]). In addition, both the references (Wagh and Holt) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as resource availability. The close relation between both of the references highly suggests an expectation of success.

However, the combination of Wagh, and Holt do not explicitly teach:
wherein: where the demand is high, the length is decreased, where the demand is low, the length is increased,

Lee teaches:
wherein: where the demand is high, the length is decreased, where the demand is low, the length is increased (see Lee, Paragraph [0038], “the predetermined value corresponding to the timer 122 can be adjusted by a quantity of the client devices connected to the object reservation server 120. For example, the quantity of the client devices connected to the object reservation server 120 may be determined by a ratio of a connection number and the number of available tickets. If the number of the connected client device is more than 50% of all available tickets, then the predetermined value is set as 5 minutes which is relatively small to prevent the tickets from being occupied by the spare users, and it can increase a rate of successful reservation. If the number of the client devices connected to the object reservation server 120 is less than 50% of all available tickets, then the predetermined value is set as 10 minutes to keep the continuous connection between the client devices and the object reservation server 120 longer, letting the users have enough time to consider whether to reserve the tickets.”),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wagh (teaching a method, apparatus, and computer program product for scheduling resources) in view of Holt (teaching system for efficient management and storage of access tokens), further in view of Lee (teaching online object reservation system and method), and arrived at a method that increases or decreases the reservation time based on the demand. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of improving the reservation process (see Lee, Paragraph [0008]). In addition, both the references (Wagh, Holt, and Lee) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as resource availability. The close relation between both of the references highly suggests an expectation of success.

The combination of Wagh, Holt, and Lee further teaches:
wherein the resource request is for one or more tickets to the event (see Lee, Paragraph [0033], “the online object reservation system 100 is a reservation system for tickets of a performance, and therefore the objects stored in the database 110 of the online object reservation system 100 are multiple seats. The reservation requirement received from the client device 140 includes a number of the tickets, a ticket price and a field area.”);
when the demand is greater than a first threshold, a first set of resources from the second plurality of resource are transmitted to the user device, when the demand is less than the first threshold and greater than a second threshold, a second set of resources from the second plurality of resources are transmitted to the user device, the second set of resources is greater than the first set of resources, when the demand is less than the second threshold and greater than a third threshold, a third set of resources from the second plurality of resources are transmitted to the user device, the third set of resources is greater than the first set of resources and the second set of resources, and when the demand is less than the third threshold, the second plurality of resources are transmitted to the user device (see Lee, Paragraph [0038], “the predetermined value corresponding to the timer 122 can be adjusted by a quantity of the client devices connected to the object reservation server 120. For example, the quantity of the client devices connected to the object reservation server 120 may be determined by a ratio of a connection number and the number of available tickets. If the number of the connected client device is more than 50% of all available tickets, then the predetermined value is set as 5 minutes which is relatively small to prevent the tickets from being occupied by the spare users, and it can increase a rate of successful reservation. If the number of the client devices connected to the object reservation server 120 is less than 50% of all available tickets, then the predetermined value is set as 10 minutes to keep the continuous connection between the client devices and the object reservation server 120 longer, letting the users have enough time to consider whether to reserve the tickets.” [When the demand increases, the amount of time to make a reservation decreases, and when demand decreases, the amount of time to make a reservation increases, therefore, when demand increases, less resources are available to the user, and when the demand decreases, more resources are available to the user.]).

Regarding claim 5, Wagh in view of Holt, further in view of Lee teaches all the limitations of claim 1. Wagh further teaches:
receiving, by the computer system from the user device, a selected resource identifier comprising an indication of at least two or more resources from the second plurality of resources and a particular time period identifier of the first plurality of time periods; and generating, by the computer system, an access token to simultaneously access the at least two or more resources from the second plurality of resources at a time identified by the particular time period identifier of the first plurality of time periods (see Wagh, Paragraphs [0045], [0046], “FIG. 3 is an example embodiment of a resource availability table indicating the availability of a resource. While the depicted table illustrates a single resource, additional resources may be depicted within the same table. The table includes an identification or “ID” as shown in FIG. 3, which provides a unique identifier of the table row, where each row represents a period of time for a particular resource. The table of FIG. 3 further includes a “Work Group” identifier, which may be indicative of a group to which the resource belongs as described further below… The number and type of column available may be configured to accommodate the particular implementation of the resource availability table. For example, if the resource availability was for an auto mechanic shop, certain entries of the resource availability table may be reserved exclusively for warranty work, for oil changes, for recall work, etc.”).

Regarding claim 6, Wagh in view of Holt, further in view of Lee teaches all the limitations of claim 5. Wagh further teaches:
wherein the selected resource identifier further comprises a particular location identifier, and wherein one or more access tokens are valid only at particular location identified by the particular location identifier (see Wagh, Paragraphs [0045], [0046], “The table shown includes a column identifying the resource, a column identifying a location of the resource for the time period represented by the row, a date or “Start Date” for the time period represented by the row, and start and stop times for the respective time period… The number and type of column available may be configured to accommodate the particular implementation of the resource availability table. For example, if the resource availability was for an auto mechanic shop, certain entries of the resource availability table may be reserved exclusively for warranty work, for oil changes, for recall work, etc.”).

Regarding claim 7, Wagh in view of Holt, further in view of Lee teaches all the limitations of claim 5. Wagh further teaches:
wherein the selected resource identifier comprises an indication of at least three or more resources from the second plurality of resources (see Wagh, Paragraphs [0045], [0046], “FIG. 3 is an example embodiment of a resource availability table indicating the availability of a resource. While the depicted table illustrates a single resource, additional resources may be depicted within the same table. The table includes an identification or “ID” as shown in FIG. 3, which provides a unique identifier of the table row, where each row represents a period of time for a particular resource. The table of FIG. 3 further includes a “Work Group” identifier, which may be indicative of a group to which the resource belongs as described further below… The number and type of column available may be configured to accommodate the particular implementation of the resource availability table. For example, if the resource availability was for an auto mechanic shop, certain entries of the resource availability table may be reserved exclusively for warranty work, for oil changes, for recall work, etc.”).

Regarding claim 8, Wagh teaches a non-transitory computer-readable storage medium having stored thereon instructions for causing at least one computer to determine a set of available resources for admittance to an event, the instructions comprising:  
receiving a resource request comprising a series of time periods identifier identifying a first plurality of time periods to utilize a requested set of resources and a location identifier identifying a location to utilize the requested set of resources, and a resource number identifying an amount of resources within the requested set of resources, wherein the resource request is for one or more tickets to the event (see Wagh, Paragraph [0003], “process a request to schedule a resource, the request including a requested resource identifier, date, start time, finish time, and location;”);
querying, a resource database system, based at least in part on the series of time periods identifier and the location identifier to identify a first database object comprising a first plurality of resources associated with the series of time periods identifier and the location identifier, the first plurality of resources comprising one or more first events that occur at a first plurality of time periods at a first location, and wherein each database object within the resource database system is associated with a different plurality of resources (see Wagh, Paragraph [0033], “The resource scheduling database 14 may be configured to store scheduling availability information for a plurality of resources as described below, and may be in communication with the scheduling server 12 for establishing resource availability and for processing requests to schedule a resource from among the plurality of resources in an efficient manner.”);
receiving a resource parameter identifying one or more resource restrictions, the one or more resource restrictions being used to filter the one or more first events included in the first plurality of resources (see Wagh, Paragraph [0051], “The user interface for scheduling may be configured to limit or filter resource availability by any information available within the resource availability table.”);  
filtering the first plurality of resources into a second plurality of resources based at least in part on the one or more resource restrictions of the resource parameter, the second plurality of resources comprising one or more second events that occur at the first plurality of time periods at the first location (see Wagh, Paragraphs [0046], [0051]-[0052], [0069], “the resources required for certain appointments may be determined according to information entered by a user. For example, if a user schedules an appointment with a resource (i.e., a physician) and selects an appointment type of MRI (magnetic resonance imaging) session, the availability of the resource may automatically take into consideration the necessity for the availability of an MM machine at the same time.”);  
and transmitting an indication of the second plurality of resources to a user device associated with the resource request (see Wagh, Paragraphs [0046], [0051]-[0052], “Any available fields may be used to help schedule resources and to facilitate a user interface to more easily determine resource availability that meets the needs of a user.”),

However, Wagh does not explicitly teach:
wherein each resource of the second plurality of resources is associated with a demand of one or more communications received for the resource, and wherein the demand defines a length of a duration during which a user is enabled to request assignment for an access right to the resource,

Holt teaches:
wherein each resource of the second plurality of resources is associated with a demand of one or more communications received for the resource, and wherein the demand defines a length of a duration during which a user is enabled to request assignment for an access right to the resource (see Holt, Paragraph [0018], “receiving, at the client system, an access token in response to the token request, the access token having a corresponding time to expire indicative of a time at which the access token will not be valid for obtaining the protected resource from the resource system”),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wagh (teaching a method, apparatus, and computer program product for scheduling resources) in view of Holt (teaching system for efficient management and storage of access tokens), and arrived at a machine that incorporates access tokens. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of an efficient use of access tokens (see Holt, Paragraph [0017]). In addition, both the references (Wagh and Holt) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as resource availability. The close relation between both of the references highly suggests an expectation of success.

However, the combination of Wagh, and Holt do not explicitly teach:
wherein: where the demand is high, the length is decreased, where the demand is low, the length is increased,

Lee teaches:
wherein: where the demand is high, the length is decreased, where the demand is low, the length is increased (see Lee, Paragraph [0038], “the predetermined value corresponding to the timer 122 can be adjusted by a quantity of the client devices connected to the object reservation server 120. For example, the quantity of the client devices connected to the object reservation server 120 may be determined by a ratio of a connection number and the number of available tickets. If the number of the connected client device is more than 50% of all available tickets, then the predetermined value is set as 5 minutes which is relatively small to prevent the tickets from being occupied by the spare users, and it can increase a rate of successful reservation. If the number of the client devices connected to the object reservation server 120 is less than 50% of all available tickets, then the predetermined value is set as 10 minutes to keep the continuous connection between the client devices and the object reservation server 120 longer, letting the users have enough time to consider whether to reserve the tickets.”),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wagh (teaching a method, apparatus, and computer program product for scheduling resources) in view of Holt (teaching system for efficient management and storage of access tokens), further in view of Lee (teaching online object reservation system and method), and arrived at a machine that increases or decreases the reservation time based on the demand. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of improving the reservation process (see Lee, Paragraph [0008]). In addition, both the references (Wagh, Holt, and Lee) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as resource availability. The close relation between both of the references highly suggests an expectation of success.

The combination of Wagh, Holt, and Lee further teaches:
wherein the resource request is for one or more tickets to the event (see Lee, Paragraph [0033], “the online object reservation system 100 is a reservation system for tickets of a performance, and therefore the objects stored in the database 110 of the online object reservation system 100 are multiple seats. The reservation requirement received from the client device 140 includes a number of the tickets, a ticket price and a field area.”);
when the demand is greater than a first threshold, a first set of resources from the second plurality of resource are transmitted to the user device, when the demand is less than the first threshold and greater than a second threshold, a second set of resources from the second plurality of resources are transmitted to the user device, the second set of resources is greater than the first set of resources, when the demand is less than the second threshold and greater than a third threshold, a third set of resources from the second plurality of resources are transmitted to the user device, the third set of resources is greater than the first set of resources and the second set of resources, and when the demand is less than the third threshold, the second plurality of resources are transmitted to the user device (see Lee, Paragraph [0038], “the predetermined value corresponding to the timer 122 can be adjusted by a quantity of the client devices connected to the object reservation server 120. For example, the quantity of the client devices connected to the object reservation server 120 may be determined by a ratio of a connection number and the number of available tickets. If the number of the connected client device is more than 50% of all available tickets, then the predetermined value is set as 5 minutes which is relatively small to prevent the tickets from being occupied by the spare users, and it can increase a rate of successful reservation. If the number of the client devices connected to the object reservation server 120 is less than 50% of all available tickets, then the predetermined value is set as 10 minutes to keep the continuous connection between the client devices and the object reservation server 120 longer, letting the users have enough time to consider whether to reserve the tickets.” [When the demand increases, the amount of time to make a reservation decreases, and when demand decreases, the amount of time to make a reservation increases, therefore, when demand increases, less resources are available to the user, and when the demand decreases, more resources are available to the user.]).

Regarding claim 12, Wagh in view of Holt, further in view of Lee teaches all the limitations of claim 8. Wagh further teaches:
receiving a selected resource identifier comprising an indication of at least two or more resources from the second plurality of resources and a particular time period identifier of the first plurality of time periods; and generating an access token to simultaneously access the at least two or more resources from the second plurality of resources at a time identified by the particular time period identifier of the first plurality of time periods (see Wagh, Paragraphs [0045], [0046], “FIG. 3 is an example embodiment of a resource availability table indicating the availability of a resource. While the depicted table illustrates a single resource, additional resources may be depicted within the same table. The table includes an identification or “ID” as shown in FIG. 3, which provides a unique identifier of the table row, where each row represents a period of time for a particular resource. The table of FIG. 3 further includes a “Work Group” identifier, which may be indicative of a group to which the resource belongs as described further below… The number and type of column available may be configured to accommodate the particular implementation of the resource availability table. For example, if the resource availability was for an auto mechanic shop, certain entries of the resource availability table may be reserved exclusively for warranty work, for oil changes, for recall work, etc.”).

Regarding claim 13, Wagh in view of Holt, further in view of Lee teaches all the limitations of claim 12. Wagh further teaches:
wherein the selected resource identifier further comprises a particular location identifier, and wherein one or more access tokens are valid only at particular location identified by the particular location identifier (see Wagh, Paragraphs [0045], [0046], “The table shown includes a column identifying the resource, a column identifying a location of the resource for the time period represented by the row, a date or “Start Date” for the time period represented by the row, and start and stop times for the respective time period… The number and type of column available may be configured to accommodate the particular implementation of the resource availability table. For example, if the resource availability was for an auto mechanic shop, certain entries of the resource availability table may be reserved exclusively for warranty work, for oil changes, for recall work, etc.”). 

Regarding claim 14, Wagh in view of Holt, further in view of Lee teaches all the limitations of claim 12. Wagh further teaches:
wherein the selected resource identifier comprises an indication of at least three or more resources from the second plurality of resources (see Wagh, Paragraphs [0045], [0046], “FIG. 3 is an example embodiment of a resource availability table indicating the availability of a resource. While the depicted table illustrates a single resource, additional resources may be depicted within the same table. The table includes an identification or “ID” as shown in FIG. 3, which provides a unique identifier of the table row, where each row represents a period of time for a particular resource. The table of FIG. 3 further includes a “Work Group” identifier, which may be indicative of a group to which the resource belongs as described further below… The number and type of column available may be configured to accommodate the particular implementation of the resource availability table. For example, if the resource availability was for an auto mechanic shop, certain entries of the resource availability table may be reserved exclusively for warranty work, for oil changes, for recall work, etc.”). 

Regarding claim 15, Wagh teaches a system for determining a set of available resources for admittance to an event, the system comprising:  
monitoring one or more processors; and memory coupled with the one or more processors, the memory configured to store instructions that when executed by the one or more processors cause the one or more processors to (see Wagh, Figure 2):
receive a resource request comprising a series of time periods identifier identifying a first plurality of time periods to utilize a requested set of resources and a location identifier identifying a location to utilize the requested set of resources, and a resource number identifying an amount of resources within the requested set of resources, wherein the resource request is for one or more tickets to the event (see Wagh, Paragraph [0003], “process a request to schedule a resource, the request including a requested resource identifier, date, start time, finish time, and location;”);
query, a resource database system, based at least in part on the series of time periods identifier and the location identifier to identify a first database object comprising a first plurality of resources associated with the series of time periods identifier and the location identifier, the first plurality of resources comprising one or more first events that occur at a first plurality of time periods at a first location, and wherein each database object within the resource database system is associated with a different plurality of resources (see Wagh, Paragraph [0033], “The resource scheduling database 14 may be configured to store scheduling availability information for a plurality of resources as described below, and may be in communication with the scheduling server 12 for establishing resource availability and for processing requests to schedule a resource from among the plurality of resources in an efficient manner.”);
receive a resource parameter identifying one or more resource restrictions, the one or more resource restrictions being used to filter the one or more first events included in the first plurality of resources (see Wagh, Paragraph [0051], “The user interface for scheduling may be configured to limit or filter resource availability by any information available within the resource availability table.”);  
filter the first plurality of resources into a second plurality of resources based at least in part on the one or more resource restrictions of the resource parameter, the second plurality of resources comprising one or more second events that occur at the first plurality of time periods at the first location (see Wagh, Paragraphs [0046], [0051]-[0052], [0069], “the resources required for certain appointments may be determined according to information entered by a user. For example, if a user schedules an appointment with a resource (i.e., a physician) and selects an appointment type of MRI (magnetic resonance imaging) session, the availability of the resource may automatically take into consideration the necessity for the availability of an MM machine at the same time.”);  
and transmit an indication of the second plurality of resources to a user device associated with the resource request (see Wagh, Paragraphs [0046], [0051]-[0052], “Any available fields may be used to help schedule resources and to facilitate a user interface to more easily determine resource availability that meets the needs of a user.”),

However, Wagh does not explicitly teach:
wherein each resource of the second plurality of resources is associated with a demand of one or more communications received for the resource, and wherein the demand defines a length of a duration during which a user is enabled to request assignment for an access right to the resource,

Holt teaches:
wherein each resource of the second plurality of resources is associated with a demand of one or more communications received for the resource, and wherein the demand defines a length of a duration during which a user is enabled to request assignment for an access right to the resource (see Holt, Paragraph [0018], “receiving, at the client system, an access token in response to the token request, the access token having a corresponding time to expire indicative of a time at which the access token will not be valid for obtaining the protected resource from the resource system”),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wagh (teaching a method, apparatus, and computer program product for scheduling resources) in view of Holt (teaching system for efficient management and storage of access tokens), and arrived at a system that incorporates access tokens. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of an efficient use of access tokens (see Holt, Paragraph [0017]). In addition, both the references (Wagh and Holt) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as resource availability. The close relation between both of the references highly suggests an expectation of success.

However, the combination of Wagh, and Holt do not explicitly teach:
wherein: where the demand is high, the length is decreased, where the demand is low, the length is increased,

Lee teaches:
wherein: where the demand is high, the length is decreased, where the demand is low, the length is increased (see Lee, Paragraph [0038], “the predetermined value corresponding to the timer 122 can be adjusted by a quantity of the client devices connected to the object reservation server 120. For example, the quantity of the client devices connected to the object reservation server 120 may be determined by a ratio of a connection number and the number of available tickets. If the number of the connected client device is more than 50% of all available tickets, then the predetermined value is set as 5 minutes which is relatively small to prevent the tickets from being occupied by the spare users, and it can increase a rate of successful reservation. If the number of the client devices connected to the object reservation server 120 is less than 50% of all available tickets, then the predetermined value is set as 10 minutes to keep the continuous connection between the client devices and the object reservation server 120 longer, letting the users have enough time to consider whether to reserve the tickets.”),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wagh (teaching a method, apparatus, and computer program product for scheduling resources) in view of Holt (teaching system for efficient management and storage of access tokens), further in view of Lee (teaching online object reservation system and method), and arrived at a system that increases or decreases the reservation time based on the demand. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of improving the reservation process (see Lee, Paragraph [0008]). In addition, both the references (Wagh, Holt, and Lee) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as resource availability. The close relation between both of the references highly suggests an expectation of success.

The combination of Wagh, Holt, and Lee further teaches:
wherein the resource request is for one or more tickets to the event (see Lee, Paragraph [0033], “the online object reservation system 100 is a reservation system for tickets of a performance, and therefore the objects stored in the database 110 of the online object reservation system 100 are multiple seats. The reservation requirement received from the client device 140 includes a number of the tickets, a ticket price and a field area.”);
when the demand is greater than a first threshold, a first set of resources from the second plurality of resource are transmitted to the user device, when the demand is less than the first threshold and greater than a second threshold, a second set of resources from the second plurality of resources are transmitted to the user device, the second set of resources is greater than the first set of resources, when the demand is less than the second threshold and greater than a third threshold, a third set of resources from the second plurality of resources are transmitted to the user device, the third set of resources is greater than the first set of resources and the second set of resources, and when the demand is less than the third threshold, the second plurality of resources are transmitted to the user device (see Lee, Paragraph [0038], “the predetermined value corresponding to the timer 122 can be adjusted by a quantity of the client devices connected to the object reservation server 120. For example, the quantity of the client devices connected to the object reservation server 120 may be determined by a ratio of a connection number and the number of available tickets. If the number of the connected client device is more than 50% of all available tickets, then the predetermined value is set as 5 minutes which is relatively small to prevent the tickets from being occupied by the spare users, and it can increase a rate of successful reservation. If the number of the client devices connected to the object reservation server 120 is less than 50% of all available tickets, then the predetermined value is set as 10 minutes to keep the continuous connection between the client devices and the object reservation server 120 longer, letting the users have enough time to consider whether to reserve the tickets.” [When the demand increases, the amount of time to make a reservation decreases, and when demand decreases, the amount of time to make a reservation increases, therefore, when demand increases, less resources are available to the user, and when the demand decreases, more resources are available to the user.]).

Regarding claim 19, Wagh in view of Holt, further in view of Lee teaches all the limitations of claim 15. Wagh further teaches:
receive, from the user device, a selected resource identifier comprising an indication of at least two or more resources from the second plurality of resources and a particular time period identifier of the first plurality of time periods; and generate an access token to simultaneously access the at least two or more resources from the second plurality of resources at a time identified by the particular time period identifier of the first plurality of time periods (see Wagh, Paragraphs [0045], [0046], “FIG. 3 is an example embodiment of a resource availability table indicating the availability of a resource. While the depicted table illustrates a single resource, additional resources may be depicted within the same table. The table includes an identification or “ID” as shown in FIG. 3, which provides a unique identifier of the table row, where each row represents a period of time for a particular resource. The table of FIG. 3 further includes a “Work Group” identifier, which may be indicative of a group to which the resource belongs as described further below… The number and type of column available may be configured to accommodate the particular implementation of the resource availability table. For example, if the resource availability was for an auto mechanic shop, certain entries of the resource availability table may be reserved exclusively for warranty work, for oil changes, for recall work, etc.”). 

Regarding claim 20, Wagh in view of Holt, further in view of Lee teaches all the limitations of claim 19. Wagh further teaches:
wherein the selected resource identifier further comprises a particular location identifier, and wherein one or more access tokens are valid only at particular location identified by the particular location identifier (see Wagh, Paragraphs [0045], [0046], “The table shown includes a column identifying the resource, a column identifying a location of the resource for the time period represented by the row, a date or “Start Date” for the time period represented by the row, and start and stop times for the respective time period… The number and type of column available may be configured to accommodate the particular implementation of the resource availability table. For example, if the resource availability was for an auto mechanic shop, certain entries of the resource availability table may be reserved exclusively for warranty work, for oil changes, for recall work, etc.”).

Regarding claim 21, Wagh in view of Holt, further in view of Lee teaches all the limitations of claim 1. Lee further teaches:
when the demand is greater than the first threshold, a first version of a resource map having the first set of resources from the second plurality of resource are transmitted to the user device, the resource map indicates a visual representation of resources in the event, when the demand is less than the first threshold and greater than the second threshold, a second version of the resource map having the second set of resources from the second plurality of resources are transmitted to the user device, the second version of resource map comprises a greater number of resources than the first version, when the demand is less than the second threshold and greater than the third threshold, a third version of the resource map having the third set of resources second plurality of resources are transmitted to the user device, the third version of resource map comprises a greater number of resources than the first version and the second version, and when the demand is less than the third threshold, a fourth version of the resource map is transmitted to the user device, the fourth version of the resource map comprises a greater number of resources than the first version, the second version and the third version (see Lee, Figure 2B, Paragraph [0038], “the predetermined value corresponding to the timer 122 can be adjusted by a quantity of the client devices connected to the object reservation server 120. For example, the quantity of the client devices connected to the object reservation server 120 may be determined by a ratio of a connection number and the number of available tickets. If the number of the connected client device is more than 50% of all available tickets, then the predetermined value is set as 5 minutes which is relatively small to prevent the tickets from being occupied by the spare users, and it can increase a rate of successful reservation. If the number of the client devices connected to the object reservation server 120 is less than 50% of all available tickets, then the predetermined value is set as 10 minutes to keep the continuous connection between the client devices and the object reservation server 120 longer, letting the users have enough time to consider whether to reserve the tickets.” [When the demand increases, the amount of time to make a reservation decreases, and when demand decreases, the amount of time to make a reservation increases, therefore, when demand increases, less resources are available to the user, and when the demand decreases, more resources are available to the user.]).

Claims 2-4, 9-11, and 16-18 are being rejected under 35 U.S.C. 103 as being unpatentable over Wagh in view of Holt in view of Lee, further in view of Arganov et al. (US 9,467,545 B1).
Regarding claim 2, Wagh in view of Holt, further in view of Lee teaches all the limitations of claim 1. However, the combination of Wagh, Holt, and Lee do not explicitly teach:
wherein the first database object further comprises accessibility bitmasks associated with each resource of the first plurality of resources, the accessibility bitmasks comprising bit values that indicate an accessibility of a resource at a different time within the first plurality of time periods

Arganov teaches:
wherein the first database object further comprises accessibility bitmasks associated with each resource of the first plurality of resources, the accessibility bitmasks comprising bit values that indicate an accessibility of a resource at a different time within the first plurality of time periods (see Arganov, [Column 2, Lines 2-6], “electronically and in real-time, generating, based, at least in part, on the at least one fourth TimeWindow parameter, a first bitmask of days in a week for the corresponding time period of each TimeWindow of the plurality of TimeWindows”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wagh (teaching a method, apparatus, and computer program product for scheduling resources) in view of Holt (teaching system for efficient management and storage of access tokens) in view of Lee (teaching online object reservation system and method), further in view of Arganov (teaching specifically programmed computer-implemented engine systems for real-time on-demand discovery of available time slots across programmed schedule objects and methods of use thereof), and arrived at a method that associates bitmasks with the resources. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of determining resource availability (see Arganov, [Column 1, Lines 55-57]). In addition, the references (Wagh, Holt, Lee, and Arganov) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as resource availability. The close relation between the references highly suggests an expectation of success.

Regarding claim 3, Wagh in view of Holt in view of Lee, further in view of Arganov teaches all the elements of claim 2. Arganov further teaches:
performing, by the computer system, one assembly language process to compare accessibility bitmasks of a first resource in the second plurality of resources and accessibility bitmasks of a second resource in the second plurality of resources to determine one or more time periods of the first plurality of time periods that both the first resource in the second plurality of resources and the second resource in the second plurality of resources are available (see Arganov, [Column 2, Lines 36-41], “electronically and in real-time, determining, based on the first bitmask associated with each TimeWindow of the set of TimeWindows, a second bitmask corresponding to the at least one union”).

Regarding claim 4, Wagh in view of Holt in view of Lee, further in view of Arganov teaches all the elements of claim 3. Arganov further teaches:
performing, by the computer system, one assembly language process to compare accessibility bitmasks of a third resource in the second plurality of resources and accessibility bitmasks of a fourth resource in the second plurality of resources to determine one or more time periods of the first plurality of time periods that both the third resource in the second plurality of resources and the fourth resource in the second plurality of resources are not available (see Arganov, [Column 2, Lines 36-46], “electronically and in real-time, determining, by the at least one specifically programmed computer processor, based on the first bitmask associated with each TimeWindow of the set of TimeWindows, a second bitmask corresponding to the at least one union; electronically and in real-time, determining, by the at least one specifically programmed computer processor, an intersection structure between the union and the electronic query of the particular user to identify at least one matched day of the week between the at least one union and the particular time period identified in the electronic query of the particular user;”).

Regarding claim 9, Wagh in view of Holt, further in view of Lee teaches all the limitations of claim 8. However, the combination of Wagh, Holt, and Lee do not explicitly teach:
wherein the first database object further comprises accessibility bitmasks associated with each resource of the first plurality of resources, the accessibility bitmasks comprising bit values that indicate an accessibility of a resource at a different time within the first plurality of time periods

Arganov teaches:
wherein the first database object further comprises accessibility bitmasks associated with each resource of the first plurality of resources, the accessibility bitmasks comprising bit values that indicate an accessibility of a resource at a different time within the first plurality of time periods (see Arganov, [Column 2, Lines 2-6], “electronically and in real-time, generating, based, at least in part, on the at least one fourth TimeWindow parameter, a first bitmask of days in a week for the corresponding time period of each TimeWindow of the plurality of TimeWindows”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wagh (teaching a method, apparatus, and computer program product for scheduling resources) in view of Holt (teaching system for efficient management and storage of access tokens) in view of Lee (teaching online object reservation system and method), further in view of Arganov (teaching specifically programmed computer-implemented engine systems for real-time on-demand discovery of available time slots across programmed schedule objects and methods of use thereof), and arrived at a machine that associates bitmasks with the resources. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of determining resource availability (see Arganov, [Column 1, Lines 55-57]). In addition, the references (Wagh, Holt, Lee, and Arganov) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as resource availability. The close relation between the references highly suggests an expectation of success.

Regarding claim 10, Wagh in view of Holt in view of Lee, further in view of Arganov teaches all the elements of claim 9. Arganov further teaches:
performing one assembly language process to compare accessibility bitmasks of a first resource in the second plurality of resources and accessibility bitmasks of a second resource in the second plurality of resources to determine one or more time periods of the first plurality of time periods that both the first resource in the second plurality of resources and the second resource in the second plurality of resources are available (see Arganov, [Column 2, Lines 36-41], “electronically and in real-time, determining, based on the first bitmask associated with each TimeWindow of the set of TimeWindows, a second bitmask corresponding to the at least one union”).

Regarding claim 11, Wagh in view of Holt in view of Lee, further in view of Arganov teaches all the elements of claim 10. Arganov further teaches:
performing one assembly language process to compare accessibility bitmasks of a third resource in the second plurality of resources and accessibility bitmasks of a fourth resource in the second plurality of resources to determine one or more time periods of the first plurality of time periods that both the third resource in the second plurality of resources and the fourth resource in the second plurality of resources are not available (see Arganov, [Column 2, Lines 36-46], “electronically and in real-time, determining, by the at least one specifically programmed computer processor, based on the first bitmask associated with each TimeWindow of the set of TimeWindows, a second bitmask corresponding to the at least one union; electronically and in real-time, determining, by the at least one specifically programmed computer processor, an intersection structure between the union and the electronic query of the particular user to identify at least one matched day of the week between the at least one union and the particular time period identified in the electronic query of the particular user;”).

Regarding claim 16, Wagh in view of Holt, further in view of Lee teaches all the limitations of claim 15. However, the combination of Wagh, Holt, and Lee do not explicitly teach:
wherein the first database object further comprises accessibility bitmasks associated with each resource of the first plurality of resources, the accessibility bitmasks comprising bit values that indicate an accessibility of a resource at a different time within the first plurality of time periods

Arganov teaches:
wherein the first database object further comprises accessibility bitmasks associated with each resource of the first plurality of resources, the accessibility bitmasks comprising bit values that indicate an accessibility of a resource at a different time within the first plurality of time periods (see Arganov, [Column 2, Lines 2-6], “electronically and in real-time, generating, based, at least in part, on the at least one fourth TimeWindow parameter, a first bitmask of days in a week for the corresponding time period of each TimeWindow of the plurality of TimeWindows”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wagh (teaching a method, apparatus, and computer program product for scheduling resources) in view of Holt (teaching system for efficient management and storage of access tokens) in view of Lee (teaching online object reservation system and method), further in view of Arganov (teaching specifically programmed computer-implemented engine systems for real-time on-demand discovery of available time slots across programmed schedule objects and methods of use thereof), and arrived at a system that associates bitmasks with the resources. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of determining resource availability (see Arganov, [Column 1, Lines 55-57]). In addition, the references (Wagh, Holt, Lee, and Arganov) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as resource availability. The close relation between the references highly suggests an expectation of success.

Regarding claim 17, Wagh in view of Holt in view of Lee, further in view of Arganov teaches all the elements of claim 16. Arganov further teaches:
perform one assembly language process to compare accessibility bitmasks of a first resource in the second plurality of resources and accessibility bitmasks of a second resource in the second plurality of resources to determine one or more time periods of the first plurality of time periods that both the first resource in the second plurality of resources and the second resource in the second plurality of resources are available (see Arganov, [Column 2, Lines 36-41], “electronically and in real-time, determining, based on the first bitmask associated with each TimeWindow of the set of TimeWindows, a second bitmask corresponding to the at least one union”).

Regarding claim 18, Wagh in view of Holt in view of Lee, further in view of Arganov teaches all the elements of claim 17. Arganov further teaches:
perform one assembly language process to compare accessibility bitmasks of a third resource in the second plurality of resources and accessibility bitmasks of a fourth resource in the second plurality of resources to determine one or more time periods of the first plurality of time periods that both the third resource in the second plurality of resources and the fourth resource in the second plurality of resources are not available (see Arganov, [Column 2, Lines 36-46], “electronically and in real-time, determining, by the at least one specifically programmed computer processor, based on the first bitmask associated with each TimeWindow of the set of TimeWindows, a second bitmask corresponding to the at least one union; electronically and in real-time, determining, by the at least one specifically programmed computer processor, an intersection structure between the union and the electronic query of the particular user to identify at least one matched day of the week between the at least one union and the particular time period identified in the electronic query of the particular user;”).

Response to Arguments
Applicant’s Arguments, filed February 10th, 2022, have been fully considered, but are not persuasive.

Applicant argues on page 12 of Applicant's Remarks that the cited references fail to teach the amended claims. The Examiner respectfully disagrees.

Lee discloses an online object reservation system (see Lee, Abstract). Accordingly, as mentioned in the Office Action above, Lee discloses in paragraph [0038], a technique to manage a high demand of object ticket reservations, in which when the demand increases, the amount of time to make a reservation decreases, and when demand decreases, the amount of time to make a reservation increases. Therefore, when demand increases, less resources are available to the user because the user has less time to reserve a ticket, and when the demand decreases, more resources are available to the user because the user has more time to reserve a ticket.

For the above reasons, it is believed that the rejections should be sustained.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUSAM TURKI SAMARA/Examiner, Art Unit 2161














/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161